UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-2534



In Re: ELVIRA M. WHITE
_________________________


ELVIRA M. WHITE,

                                               Plaintiff - Appellant,

          versus


DISCIPLINARY COMMITTEE OF THIS COURT, UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF
MARYLAND,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-170)


Submitted:   August 31, 1998             Decided:   September 17, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elvira M. White, Appellant Pro Se. Stephen Joseph Immelt, HOGAN &
HARTSON, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Elvira M. White appeals the order of the United States Dis-

trict Court for the District of Maryland indefinitely suspending

her from practicing law before that court. We have reviewed the

record and the district court’s opinion accepting the disciplinary

committee’s recommendation and find no abuse of discretion. Accord-

ingly, we affirm on the reasoning of the district court. White v.

Disciplinary Comm., No. CA-97-170 (D. Md. Oct. 1, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2